IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: REQUEST FOR RECUSAL OF         : No. 374 WAL 2014
JOHN DISALLE, J.                      :
                                      :
                                      : Petition for Allowance of Appeal from the
PETITION OF: C.E. KUROWSKI,           : Order of the Superior Court
ESQUIRE                               :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.